                                                                            Page 1 of 2


            IN THE UNITED STATES DISTRICT COURT FOR THE
                   NORTHERN DISTRICT OF FLORIDA
                       TALLAHASSEE DIVISION



EARL W. CALLOWAY,

      Petitioner,

v.                                                         4:16cv221–WS/GRJ

SECRETARY, DEPARTMENT OF
CORRECTIONS,

      Respondent.



              ORDER ADOPTING THE MAGISTRATE JUDGE’S
                  REPORT AND RECOMMENDATION

      Before the court is the magistrate judge's report and recommendation (ECF

No. 21) docketed April 3, 2019. The magistrate judge recommends that the

petitioner’s first amended petition for writ of habeas corpus (ECF No. 11) be

denied. The petitioner has filed no objections to the magistrate judge’s report and

recommendation.

      Having reviewed the record, this court has determined that the magistrate

judge's report and recommendation should be adopted. Accordingly, it is

ORDERED:
                                                                            Page 2 of 2


      1. The magistrate judge's report and recommendation (ECF No. 21) is

hereby ADOPTED and incorporated by reference into this order.

      2. The petitioner’s first amended petition for writ of habeas corpus (ECF No.

11) is DENIED.

      3. The clerk shall enter judgment stating: “Petitioner’s first amended petition

for writ of habeas corpus is DENIED.”

      4. A certificate of appealability is DENIED. Leave to appeal in forma

pauperis is DENIED.

      DONE AND ORDERED this             15th     day of     May      , 2019.




                                s/ William Stafford
                                WILLIAM STAFFORD
                                SENIOR UNITED STATES DISTRICT JUDGE
